UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): May22, 2013 ANSYS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 0-20853 04-3219960 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 275 Technology Drive, Canonsburg, PA (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) (724)746-3304 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. The Company held its Annual Meeting of Stockholders on May22, 2013 to consider and vote on the matters listed below. The proposals are described in detail in the Proxy Statement of the Company dated April8, 2013 as filed with the Securities and Exchange Commission. The final voting results from the meeting are set forth below. ANSYS Proposal 1: Election of Directors Having received a majority of the votes cast in accordance with the Company’s Restated Certificate of Incorporation, the individuals named below were each elected to serve as directors of the Company for three-year terms expiring in 2016: Name Votes For Votes Against Ronald W. Hovsepian Barbara V. Scherer Michael C. Thurk ANSYS Proposal 2: Non-Binding, Advisory Vote on the Compensation of Named Executive Officers Having received a majority of the votes from shares present in person or represented by proxy and entitled to vote thereon at the Company’s Annual Meeting, as set forth below, the non-binding advisory vote in favor of the compensation of the Company’s named executive officers was approved. Votes For Votes Against Abstentions ANSYS Proposal 3: Ratification of Selection of Independent Registered Public Accounting Firm Having received a majority of the votes cast as set forth below and in accordance with ANSYS’ By-Laws, the selection of Deloitte& Touche LLP as ANSYS’ independent registered public accounting firm for the 2013 fiscal year was ratified. Votes For Votes Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANSYS, INC. Date: May23, 2013 By: /s/ Sheila S. DiNardo Sheila S. DiNardo – Vice President, General Counsel & Secretary
